IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 01-41026
                              Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

TRACY ALLEN PRICHARD,

                                               Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. L-01-CR-280-ALL
                        --------------------
                           August 1, 2002

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Tracy    Allen    Prichard    appeals   from    his   sentence     for

transportation of illegal aliens by means of a motor vehicle for

private    financial        gain,   in    violation       of     8   U.S.C.     §

1324(a)(1)(A)(ii).     Prichard argues that the district court erred

in imposing an enhancement pursuant to U.S.S.G. § 2L1.1(b)(5) for

intentionally or recklessly creating a substantial risk of death or

serious bodily injury to another.         Prichard was found transporting



     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 01-41026
                                     -2-

three illegal aliens tightly packed in the bed of a pickup truck

underneath and among a toolbox and pottery.           We conclude that it

was plausible in light of the record as a whole that the aliens

were subject to a serious risk of harm by being transported in such

a   manner,    and   the   district   court's   judgment   was   not   clearly

erroneous.      See United States v. Edwards, 65 F.3d 430, 432 (5th

Cir. 1995); see also U.S.S.G. § 2L1.1, comment. (n.6).

              Prichard also argues that the district court's written

judgment that he must make payments toward the costs of a drug

aftercare program as part of his supervised release conflicts with

the oral pronouncement, which made no mention of such payments.            He

argues in the alternative that the district court unlawfully

delegated to the probation officer the authority to determine his

ability to pay the costs.             We have recently rejected nearly

identical arguments.        See United States v. Warden,__ F.3d __ (5th

Cir. May 14, 2002, No. 01-40961), 2002 WL 977273 at *2-3.

              AFFIRMED.